Citation Nr: 1109353	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  04-16 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including post traumatic stress disorder (PTSD), anxiety, and depression, to include as secondary to the service-connected migraine headache disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The appellant served on active duty from June 1980 to June 1984.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas that denied the reopening of the appellant's claim of entitlement to service connection for dysthymia or anxiety or depression.  

In July 2007, the Board reopened the appellant's service connection claim and remanded the case for additional development.  

In October 2008 and September 2009, this matter was again remanded for further development and adjudication.  The case has now been returned to the Board for appellate review.

Here, the Board notes that the Veteran has been diagnosed with depressive disorder, dysthymic disorder, drug-induced mood disorder, polysubstance dependence, and post traumatic stress disorder (PTSD), among other disorders.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized the issue as set forth above.

The issue of entitlement to service connection for post traumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record does not reflect that the Veteran's diagnosed psychiatric disorders other than PTSD, to include depressive disorder, are causally or etiologically related to the Veteran's military service, nor have such disorders been found to be secondary to or aggravated by the veteran's service-connected headache disability.


CONCLUSION OF LAW

The Veteran's diagnosed psychiatric disorders other than PTSD, to include depressive disorder, were not incurred in or aggravated by active service, nor may such conditions be presumed to have been incurred or aggravated therein, nor have such disorders been found to be secondary to or aggravated by the veteran's service-connected headache disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board finds that letters dated in August 2003, August 2007, November 2008, and January 2010, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These letters notified the Veteran of the evidence and information necessary to substantiate his claim and informed him of his and VA's respective responsibilities in obtaining such evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, Social Security Administration records, and post-service private and VA medical treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded a VA examination, and the opinion of an independent medical expert was obtained in connection with his claim.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's claim.  As such, any questions as to the appropriate disability rating or effective date to be assigned to this claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court)'s interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, the Veteran claims that he has depression that is related to service because it either initially manifested while on active duty or manifested as secondary to his service-connected migraine headaches.  

Here, the medical evidence indicates that the Veteran was seen for a medical evaluation in June 1984.  His chief complaint was that his head "hurts."  The Veteran also reported feeling weak when his head hurt, that he would get nervous and shaky, and that he had difficulty seeing fine print.  The Veteran was diagnosed with migraine headaches and was prescribed Tylenol #3.

In October 1984, after his discharge from the military, the Veteran was seen for evaluation of new onset seizure, associated with anxiety and depression. The Veteran reported seeing a psychologist during the prior two months due to problems adjusting to civilian life and going back to school.  At the time, the Veteran reported feeling jumpy with decreased concentration, but with no changes in appetite or sleep.  There was no psychosis, manic symptoms, or substance abuse.  The Veteran was noted to be taking medication for headaches.  The Veteran denied a history of psychiatric hospitalization, or previous depression.  The Veteran was found to be mildly anxious but with appropriate affect.  He was given an impression of psychological factors affecting physical condition versus adjustment disorder with mixed emotional features.  

The Veteran was again seen in March 1985 with complaints of anxiety, depression, increased irritability, decreased energy and socialization, increased sleep with erratic appetite and suicidal ideation with no plan or intent.  The Veteran also reported unusual dreams and indicated that he heard his name being called when no one is around.  Stressors were identified as school, financial pressure, needing a place to stay, and a pregnant fiancé.  The Veteran's mood was noted to be dysphoric, his affect was restricted, and his speech was odd at times with idiosyncratic thinking.  He was taking medication.  The Veteran was noted to be experiencing significant depression and anxiety, perhaps as a function of current life stress.  An MMPI was recommended.

The MMPI was conducted the same month, March 1985, and indicated a profile of acute distress with depression, anxiety, confusion, withdrawal, guilt, and agitation.  The assessment indicated that individuals with the Veteran's profile were noted to avoid close interpersonal relationships and feared becoming dependent on others.  Suicidal ideations and threats were likely.  Assessment was abnormal MMPI consistent with episodic and severe depression and anxiety.  

A July 1986, psychiatric report indicated that the Veteran was doing well with the exception of anger and frustration secondary to feeling out of control of his life.  

A February 1988 psychiatric evaluation indicated that depressive symptoms interfered with his studies and that the Veteran complained of decreased energy, chronic fatigue, decreased concentration and memory, increased irritability, decreased libido, and decreased motivation.  The Veteran reported that his symptoms started three months prior to his discharge from the military.  

In April 1991 the Veteran complained of reduced stress tolerance, increased irritability, increased moodiness and withdrawal, changes in personality, suspiciousness, and difficulty concentrating.  

A March 1991 psychiatric consultation noted that the Veteran had migraine headaches and anxiety attacks during which he could not think and would forget things.  The Veteran reported that his head hurt all the time and that he stayed light-headed.  The Veteran was noted to have a history of passing out and not returning to work.  The Veteran reported that he began drinking three years before, but denied drug use.  His mood was indicated to be depressed, but no PTSD symptoms, delusions, or hallucinations were indicated.  The Veteran reported that he was not depressed in service.  He was diagnosed with dysthymia.  

In1994, the Veteran was noted to have been hospitalized.   The discharge summary in December 1994 indicated that the Veteran's drugs of choice were cocaine and alcohol.  The Veteran was noted to have first used crack cocaine at age 28.  Problems with drug use in 1989 included loss of time from work, loss of jobs, loss of relationships, and financial problems.  The Veteran was diagnosed with cocaine dependency, alcohol abuse, and dysthymic disorder.  

A July 2001 VA treatment note in the claims file indicated that the Veteran claimed that he had "harmful thoughts towards himself" as a result of his migraine headaches.  

In a VA psychology examination  dated in October 2002, the Veteran's depression was indicated to have started in 1984.  The Veteran was noted to have hit his head and started having migraines, then alienated himself.  The Veteran reported that he was sexually abused by his first Sergeant in the military.  The Veteran was noted to have headaches 2-3 times a week.  The Veteran reported that he self-medicated with drugs.  The Veteran was diagnosed with depressive disorder nos, and given a GAF score of 55.  The October 2002 examiner responded to a request for an etiological opinion concerning the depression by saying that the Veteran had provided no evidence that the depression was related to the service connected headaches and it was noted that the claims folder had not been made available for review.  The examiner did not address the question of whether the service connected headaches were making the depression worse.

An April 2003 note from detoxification treatment from cocaine and alcohol abuse indicated a past history of depression and anxiety, but no suicide attempts.  In an August 2003 psychology note, the Veteran reported a history of headaches that began in 1985 and a diagnosis of depression in late 1985.  The Veteran reported sexual abuse while on active duty, but would not discuss it.  Diagnostic impression was depressive disorder nos, r/o anxiety disorder nos, r/o PTSD, cocaine dependence in early remission and ETOH abuse in early remission.  

The Veteran underwent a VA examination in May 2008 and complained of both depression and migraine headaches, specifically stating that when he has headaches he becomes depressed.  The examiner diagnosed the Veteran as having depressive disorder of unknown origin.  By way of opinion, the examiner stated that "I do not have sufficient evidence to state that the Veteran's depression is secondary to his migraine headaches.  I believe there are a number of factors that could contribute to depression which include headaches."  

The May 2008 VA examiner submitted an addendum to the May 2008 report.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the report.  The examiner then stated that he did not find evidence that the Veteran's depression was directly caused by his service-connected headache disorder.  The examiner then repeated that he did not have sufficient evidence to state that the depression was secondary to his migraine headaches and that there were many factors that could contribute to depression, including headaches, health problems, a history of childhood sexual abuse, alleged sexual abuse in the military.  The examiner then noted the September 2008 psychiatric evaluation where the Veteran reported that his current stressors included revocation of probation, health conditions, cocaine dependence and its consequences, and interpersonal conflicts.  The examiner stated that he did not find sufficient evidence that there was a link specifically between the Veteran's headaches and his depression, nor did he find evidence that the service-connected headache disorder permanently aggravated the psychiatric disability.  The examiner indicated that it is one of many factors that might influence the Veteran's depression. 

Finally, in May 2009, the Veteran was provided with an independent medical expert opinion in connection with his claim.  the Veteran's relevant medical history was set forth in the report.  After reviewing the Veteran's history, the examiner noted that the Veteran reported that his headaches began around March 1984.  Shortly after service, the Veteran was noted to begin seeing a psychologist for problems due to readjusting to civilian life and returning to school.  The examiner stated that it appears that the Veteran started to have symptoms of anxiety and depression which were somewhat associated with headaches, but mostly due to stressors of everyday civilian life.  These symptoms were noted to range from mild to severe as time passed.  The Veteran's mood was further compromised by a history of alcohol and cocaine abuse and dependence.  As a result, the Veteran received several mood disorder diagnoses such as adjustment disorder with mixed emotional features, dysthymic disorder, and depressive disorder nos, along with alcohol and cocaine abuse/dependence.  The examiner noted that symptoms of depression and anxiety did improve with medication and therapy.  The examiner then opined that "[i]t is the opinion of the undersigned that symptoms of depression and anxiety started after patient began experiencing headaches, however, there is no evidence that the depression was caused by the headaches.  There is also no evidence that the depression and anxiety was caused by his duties or time spent in the Service.  There is evidence that symptoms of depression and anxiety were aggravated when he had numerous stressors after discharge from the Service (i.e. having a job, going to school, and taking care of his family full time).  Subsequently, [the Veteran] started having difficulties with maintaining a job and stable interpersonal relationships.  He then started to use crack cocaine and alcohol which worsened his mood and his ability to function adequately on a daily basis."

Based on the foregoing, the Board finds that entitlement to service connection is not warranted in this case for a psychiatric disorder other than PTSD, including depressive disorder.  While the Veteran has been diagnosed with dysthymic disorder and depressive disorder, among other conditions, his diagnosed psychiatric disorders were not noted in service.  In addition, the disorders noted within one year of service, to include depression and possible anxiety, are not disorders subject to presumptive service connection within one year of service pursuant to 38 C.F.R. § 3.309.  In addition, the Veteran has been examined by VA in connection with his claim, and the Veteran's case was referred for an independent medical expert opinion.  None of the examiners that examined the Veteran and his claims file in connection with the claim, found that the Veteran's diagnosed psychiatric disorders (other than PTSD), to include depression, had their onset in service, or were caused or aggravated by the Veteran's service-connected headache disorder.  

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the medical evidence does not support that psychiatric disorders other than PTSD are related to the Veteran's military service or a service-connected disability.  

In addition, lay witnesses are generally competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

In the instant case, the Board finds that the relationship between the Veteran's diagnosed psychiatric disorders and his military service or a service-connected disorder to be complex in nature.  See Woehlaert, supra (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds that, as a lay person, the Veteran's statements regarding causation are of little probative value, as he is not competent to opine on such a complex medical question.  While the Veteran may be competent to describe his symptoms, he is not able to say that such symptoms are attributable to a particular disorder.  

In summary, based on all of the foregoing, the Board concludes that the preponderance of the evidence is against finding that the Veteran's diagnosed psychiatric disorders other than PTSD, to include depression, are etiologically related to his military service or his service-connected headache disorder.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the PTSD portion of the Veteran's acquired psychiatric claim, in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

While the Veteran has not specifically claimed service connection for PTSD, as noted above, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will therefore address this disorder as well.  

In this case, the Board notes that the Veteran has been diagnosed with post traumatic stress disorder (PTSD) secondary to military sexual trauma (MST).  In addition, the Veteran has reported in several examination reports and treatment notes that he was sexually abused by his first Sergeant while in the military.

As this aspect of the Veteran's acquired psychiatric claim has not been developed, this portion of the Veteran's claim must be remanded for additional development.  

In this regard, the Board notes that service connection or PTSD requires the following three elements: [1] a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the Veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the appellant actually "engaged in combat with the enemy."  Id.

If VA determines that the appellant engaged in combat with the enemy and that the alleged stressor is related to combat, then the appellant's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the appellant's service."  Id.

When VA determines that the appellant did not engage in combat with the enemy or that the alleged stressor is not related to combat, the appellant's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor. Instead, the record must contain service records or other evidence to corroborate the appellant's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  Corroboration of every detail, including the appellant's personal participation is not required; rather the appellant only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002); cf  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (liberalizing the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances, including 
 fear of hostile military or terrorist activity). 

With respect to claims based on personal assault, in Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information, as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-M1, Part IV, Subpart ii, Section D.17 (formerly M21-1, Part III, para. 5.14c(5)).

For claims involving service connection for PTSD due to personal assault, VA regulations provide, in pertinent part, as follows:

(4) If a post-traumatic stress disorder claim is based on in- service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a post- traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f).

In this case, the Veteran has not been provided notice related to a PTSD claim as outlined above.  The Veteran has also not been afforded an opportunity to submit documents or information that may serve to verify the reported assault in service.   

In addition, if after proper development, the Veteran is found to have a verified in-service stressor, the RO should request a VA examination in order to determine whether the Veteran's diagnosed PTSD is related to the verified stressor.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist additionally includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Prior to adjudicating the Veteran's claim upon remand, the RO should associate with the claims file any additional records of the Veteran's treatment for PTSD that he may identify.  Updated treatment records from the Little Rock VA Medical Center dated since August 2010 should also be obtained.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b- c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant VCAA-compliant notice with respect to a claim of entitlement to service connection for PTSD based on personal assault under the provisions of 38 C.F.R. § 3.304(f).

2.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the claims file, that have treated him since service for PTSD.  This should specifically include treatment records from the Little Rock VA Medical Center dated since August 2010.

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the appellant should be informed in writing. The Veteran may submit medical records directly to VA.

3.  Contact the Veteran and advise him to submit any additional information or evidence potentially corroborative of any claimed in-service stressors related to his PTSD.  The Veteran should be told to be as specific as possible with respect to names, dates, locations, and units involved.  In doing so, the RO should notify the Veteran that he may submit lay statements and/or buddy statements from fellow servicemen or people who knew him during this period and could verify his report, and photos, contemporaneous letters, or other information that may corroborate his statements.

4. After the above development has been completed, if the RO determines that an in-service stressor related to the Veteran's PTSD has been verified, the RO should schedule the Veteran for an appropriate VA examination in order to determine whether the Veteran has PTSD. The claims file and a separate copy of this remand must be provided to the examiner for review in conjunction with the examination, the receipt of which should be acknowledged in the examination report. Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  If the appellant is diagnosed with PTSD, the examiner should specify the stressor(s) that provided the basis of the diagnosis.

In offering any opinion, the examiner must consider the Veteran's service treatment records, post-service records, and the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5. After completion of the foregoing and undertaking any further development deemed warranted by the record, the claim should be adjudicated based on the entirety of the evidence.  If any claim is denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


